AÉROPOSTALE PROVIDES HOLIDAY SALES UPDATE New York, New York – January 5, 2012 – Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual apparel for young women and men, today announced that total net sales for the nine-week period ended December 31, 2011 decreased 5% to $682.6 million, from $718.5 million for the nine-week period ended January 1, 2011. The Company’s same store sales decreased 10%, compared to a same store sales decrease of 4% for the same period last year. Thomas P. Johnson, Chief Executive Officer, commented, “As we discussed on our most recent earnings call, this holiday selling season reflected aggressive levels of promotions throughout the mall.During the quarter, we continued to manage our business carefully and ended the month with inventories well controlled. As we approach the new fiscal year, we remain committed to executing our merchandise initiatives and improving our financial performance.” The Company also reiterated its previously issued earnings guidance for the fourth quarter of 2011 in the range of approximately $0.35 to $0.38 per diluted share. The Company expects to announce fourth quarter and fiscal 2011 earnings results on Thursday, March 8, 2012 at 4:15 PM (EST). About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale® stores and 4 to 12 year-old kids through its P.S. from Aéropostale™ stores. The Company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values. Aéropostale® maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise. Aéropostale® products can only be purchased in its Aéropostale stores and online at www.aeropostale.com. P.S. from Aéropostale™ products can be purchased in P.S. from Aéropostale™ stores and online at www.ps4u.com. The Company currently operates 918 Aéropostale stores in 50 states and Puerto Rico, 68 Aeropostale stores in Canada and 72 P.S. from Aeropostale stores in 21 states. SPECIAL NOTE: THIS PRESS RELEASE AND ORAL STATEMENTS MADE FROM TIME TO TIME BY REPRESENTATIVES OF THE COMPANY CONTAIN CERTAIN "FORWARD-LOOKING STATEMENTS" CONCERNING EXPECTATIONS FOR SALES, STORE OPENINGS, GROSS MARGINS, EXPENSES, STRATEGIC DIRECTION AND EARNINGS.ACTUAL RESULTS MIGHT DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. AMONG THE FACTORS THAT COULD CAUSE ACTUAL RESULTS TO MATERIALLY DIFFER INCLUDE, CHANGES IN THE COMPETITIVE MARKETPLACE, INCLUDING THE INTRODUCTION OF NEW PRODUCTS OR PRICING CHANGES BY OUR COMPETITORS, CHANGES IN THE ECONOMY AND OTHER EVENTS LEADING TO A REDUCTION IN DISCRETIONARY CONSUMER SPENDING; SEASONALITY; RISKS ASSOCIATED WITH CHANGES IN SOCIAL, POLITICAL, ECONOMIC AND OTHER CONDITIONS AND THE POSSIBLE ADVERSE IMPACT OF CHANGES IN IMPORT RESTRICTIONS; RISKS ASSOCIATED WITH UNCERTAINTY RELATING TO THE COMPANY'S ABILITY TO IMPLEMENT ITS GROWTH STRATEGIES, AS WELL AS THE OTHER RISK FACTORS SET FORTH IN THE COMPANY'S FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT EVENTS.READERS ARE REFERRED TO THOSE SEC FILINGS.
